      Case 1:20-cv-10701-DPW Document 64 Filed 04/30/20 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS



MICHAEL McCARTHY, et al.,      )
                               )       Civil Action No.
          Plaintiffs,          )       20-10701-DPW
                               )
v.                             )
                               )
CHARLES D. BAKER, in his       )
Official Capacity as Governor )
of the Commonwealth of         )
Massachusetts, et al.,         )
                               )
          Defendants.          )
______________________________

CEDRONE, LLC d/b/a SHAWSHEEN     )
FIREARMS, et al.,                )
                                 )     Civil Action No.
          Plaintiffs,            )     20-40041-DPW
                                 )
v.                               )
                                 )
CHARLES DUANE BAKER, in his      )
capacity as GOVERNOR             )
OF THE COMMONWEALTH OF           )
MASSACHUSETTS, et al.            )
                                 )
          Defendants.

                          PROCEDURAL ORDERS
                            April 30, 2020

     1. In their brief (Dkt. No. 9] in support of interlocutory

relief in the McCarthy matter, the plaintiffs assert at page 5

that on or about March 31, 2020 in connection with Order No. 21

Governor Baker briefly “published an updated list of ‘essential’

services that reflected the updated CISA guidance and included

‘firearms or ammunition . . . retailers . . . and shooting
      Case 1:20-cv-10701-DPW Document 64 Filed 04/30/20 Page 2 of 3



ranges,’ verbatim to the CISA guidance.”       A copy of Governor

Baker’s alleged “public[ation]” is not, however, provided by the

plaintiffs as record evidence but rather the plaintiffs

reference a URL for a news report about this event.         The

plaintiffs then assert at page 6 that “Governor Baker

[thereafter] removed the language allowing ‘retailers’ and

‘shooting ranges.’” Again, plaintiffs reference a URL for a news

report but do not provide as record evidence actual document(s)

said to effect and demonstrate removal.

     The defendants in their responsive affidavit (Dkt. No. 62)

provide as Exhibit J what they assert is a true and correct copy

of Exhibit A to Order 21 listing “Essential Services” said to be

“updated as of 3/31/20”.    This Exhibit does not include

“firearms or ammunition retailers or shooting ranges.”

     In order to assure an accurate record of the status of what

may have been successive “updates” to the essential services

listing as published in connection with Order No. 21, the

parties are hereby ORDERED to submit under oath on or before

noon, May 1, 2020, jointly if possible, separately if not,

copies of all lists of essential services published in

connection with Order No. 21, including without limitation any

rescissions or modification thereof together with an affidavit

of explanation regarding any such action by a person with

knowledge thereof.

                                   2
      Case 1:20-cv-10701-DPW Document 64 Filed 04/30/20 Page 3 of 3



     2. In their “Joint Statement as to Advancing Trial on the

Merits” (Dkt. No. 58), the parties in the McCarthy matter take

differing positions regarding use of Fed. R. Civ. P. 65(a)(2) in

this litigation.    The Commonwealth Defendants state they have no

objection to proceeding in that manner.        The Plaintiffs propose

to “revisit[ing] the matter after the Commonwealth Defendants

have submitted their opposition papers (which will take place on

April 28, 2020).”   The McCarthy plaintiffs say they “understand

the Plaintiffs in [the Cedrone matter] take the same position

. . .”, however, the Cedrone Plaintiffs have yet to file any

statement of position. April 28, 2020 has come and gone.

     In order to assure orderly preparation for the

video/teleconference hearing in this matter set to begin at 10

a.m. on May 1, 2020, the parties shall on or before noon Friday

May 1, 2020 state their positions regarding the application of

Fed. R. Civ. P. 65(a)(2) to this litigation.


                                 /s/ DOUGLAS P. WOODLOCK
                                 ________________________________________
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   3
